—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (G. Aronin, J.), dated March 5, 1998, which granted the plaintiff’s motion, inter alia, pursuant to CPLR 5015 (a) (3) to set aside a verdict in their favor and against him, and ordered a new trial.
Ordered that the order is affirmed, with costs.
In light of the posttrial admissions by the defendant Anthony Anzalone that he testified untruthfully at trial as to factual matters material to the verdict, the Supreme Court did not *375improvidently exercise its discretion in granting the plaintiffs motion, inter alia, pursuant to CPLR 5015 (a) (3) to set aside the verdict on the ground that it had been procured by fraud, misrepresentation, or other misconduct, and ordering a new trial (see, LaPaglia v Sears Roebuck & Co., 143 AD2d 173; Trapp v American Trading & Prod. Corp., 66 AD2d 515; Cohen v Crimenti, 24 AD2d 587). Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.